MEMORANDUM **
Gurminder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen deportation proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The IJ did not abuse her discretion in declining to toll the limitations period for filing a motion to reopen because Singh did not demonstrate he acted with due diligence in waiting over seven years to seek reopening on the ground that he got stuck in traffic on the way to his merits hearing. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc); Iturribarria, 321 F.3d at 899 (noting that due dili*668gence is required to trigger equitable tolling).
Because Singh’s motion to reopen was untimely, we do not consider his claim that exceptional circumstances beyond his control excused his failure to appear. See 8 U.S.C. § 1229a(b)(5)(C) (requiring a motion to reopen based on exceptional circumstances to be filed within 180 days after the removal order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.